Title: To James Madison from Edmund Pendleton, 24 February 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Edmundsbury Feb. 24. 1783.
Yr. dispatch by express to the Executive will no doubt produce Essential Service to yr. constituents, in wresting ⟨our Merchts’s⟩ Staple from the grasping hands of Speculators, ⟨Many⟩ of ⟨whom,⟩ I am told were hunting it. It added to the weight of my debt too, in conveying me yr. Solacing favr. of the 13th. inclosing the British King’s Speech to Parliament, full of Peace & the Sentiments of a Patriot King. Oh what a change of Expressns. ⟨Is he converted.⟩ Has he just awaked from a trance, in wch. he has been burried from 1763. Is it the work of Ld. Shelburne? Or is it the Spirit of the Nation acting powerfully upon both? These points they may settle amongst themselves, so they confirm, what the Speech strongly presages: Peace & Independence—under which we will endeavour to do tolerably without a Monarch. Ay & we will trie to be friends with ⟨his sons, if they are good old folks⟩ & behave well, not hankering after the rod to coerce, or Sugar plumbs to coax Us into neglect of our new & better friends. I am indeed overjoy’d on this Occasion to think I shall probably live to se[e] this great object accomplish’d, which, when I was concerned ⟨in the commencement of it, I⟩ thought would not be completed ’til another generation. Rivington may now Sing without a Sneer

Joy to great Congress, joy ⟨and loud all told⟩
The Grand Cajoler’s, are themselves cajoled.


Let songs of Triumph every Voice employ
And every Muse discharge a feu de joie
Hail, Congress, Hail, Magnificent, renown’d
Rejoice, be merry, your great Point is found.

You se[e] what spirits you have put me into; don’t depress them wth. an old Story that an Accident has happen’d between the Cup & the Lip.


   
   * Swifts song on Indde.

“That somebody took something ill
& Broke the Party at Quadrille.”

I believe I shall turn Poet instead of copying if I don’t conclude, in all situations I cannot forget that I am Yr. much Obliged as well as Affe. & Obt. Servt.
Edmd Pendleton
 